Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 3-6, 8-11 and 13-17 have been amended. Claims 18-20 have been added.   Claims 1-20 are pending.
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-8 and 13-17 in the reply filed on February 3, 2022 is acknowledged.  The traversal is on the ground(s) that the two groups should be joined and examined together in one application.  It is believed that the search for one group also involves the search of the subsequent group both provide the treatment of vaginal and intestinal dysbiosis.  The combination of components are the same in both groups. This is not found persuasive because the elected group is drawn to a composition and the search for each invention would not be co-extensive in scope particularly with regard to the literature search.  A search of the composition claim does not necessarily overlap in a way that prior art for the composition claim can be or should be applied to the method claims.  Burden resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of the composition would not necessarily anticipate or even make obvious the group comprising the method claims.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the above inventions in one application and the restriction for examination purposes as indicated above is still deemed proper and is therefore made FINAL.

Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 3, 2022.
Claims 1-8 and 13-20 are currently under examination.
Priority
3.	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Italy on October 16, 2018. It is noted, however, that Applicant has not filed a certified copy of the 102018000009490 application as required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Claim Objections
5.	Claims 1,2, 4-6, 13-15 and 20 are objected to because of the following informalities:  
As it pertains to claim 1- Acidophilus should have a lower-case A.
As it pertains to claim 2- the comma following ‘CFU’ should be removed.
thereof’.
As it pertains to claim 5- the comma should be removed between ‘Vitamin’ and ‘A’ and a ‘s’ should be added to C vitamin (vitamins).
As it pertains to claim 6- Acidophilus should have a lower-case A; the spaces around the slash mark (/) should be removed. 
As it pertains to claim 13- the claim recites in part…”liquid formulation is formulated as a liquid or semi-liquid or semi liquid formulation.  The words ‘semi-liquid’ in line 10 and 11 appears to be a duplicate and not further limiting; additionally, ‘formulated as a gel’ recited in line 12 is a repeat of what has already been recited in line 5.
As it pertains to claim 14- ‘a composition’ in line 3 should recite ‘the composition’.
As it pertains to claim 15- the preamble states in part “…components in single or multi-use pre-dosed packages…” the subsequent description also requires that the components be in pre-dosed packs.  Should the subsequent ‘pre-dosed packs’ be recited in view of the preamble? 
As it pertains to claim 20- said claim is objected to because it depends upon a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 4, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered vague and indefinite by the use of the phrase “corresponding mixture”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  Does the corresponding mixture include a combination of the recited lactic acid bacteria or does it encompass other components not currently claimed? As written, it is impossible to determine the metes and bounds of the claimed invention.  Applicant should consider adding ‘thereof’ to the final sentence of this claim: ‘….corresponding mixtures thereof’.
Claim 5 is rendered vague and indefinite by the use of parenthesis.  Parenthesis are viewed in the same manner as ‘such as’, which is exemplary language and is not permitted in a claim. The ambiguity of scope is not clear as the Office does not know clearly what is included and what is to be excluded.  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 13 is rendered vague and indefinite by the use of the phrase “an ova or a lavender formulation”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  What constitutes an “ova or a lavender formulation”?  What core features/structures must be presented to encompass, for example, an ova formulation?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keegan US 2017/0056459 A1; Published: 3/2/17, and further in view of Simon et al., US 8,476,058 B2; Published: 7/2/13.
	Independent claim 1 is drawn to a composition comprising melatonin in combination with Saccharomyces cerevisiae CNCM I-3856 and Lactobacillus acidophilus LMG S-29159, wherein the melatonin is in amount of between about 0.2 to 5 wt. %.
	Keegan teaches compositions comprising melatonin combined with at least a probiotic. The combination may further include one or more of the following: Vitamin C (oral) (see paragraph 0027 and 0033; meeting the limitation of claim 5 and 7 as well as partially claim 1). Melatonin is present in an amount of about 0.3 mg to about 10 mg per dose, preferably about 0.5 mg to about 7.5 mg per dose, more preferably about 1 mg to about 5 mg per dose, still more preferably about 2 mg to about 4 mg per dose, most preferably about 3 mg per dose (see paragraph 0030). Moreover, Keegan teaches that the probiotic component can be chosen from a wide range of known probiotic materials. These include, without limitation, Bifidobacterium breve, Bifidobacterium lactis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus rhamnosus, and Saccharomyces boulardii, although any probiotic (inclusive of bacteria and Saccharomyces boulardii, when used, is generally used for adult dosing. When other yeasts are used (such as Saccharomyces cerevisiae, Saccharomyces pastorianus, Saccharomyces bayanus, etc., in place thereof, similar dosing may be used (meeting the limitation of claim 3). When combinations of yeasts are used, the total yeast content should also remain within these ranges. When the various bacteria are used, then can be used, for adult dosing (meeting limitation of claim 14 (human beings, men/women), in amounts of from about 1 Billion to about 15 Billion Colony Forming Units (CFU) per dose, preferably about 2 Billion to about 14 Billion CFU/dose, more preferably about 4 Billion to about 13 Billion CFU/dose, still more preferably about 8 Billion to about 12 Billion CFU/dose, and most preferably about 10 Billion CFU/dose. Alternative bacteria can be used in the same amounts, although the total bacteria levels should also be within these ranges (meeting the limitation of claim 2). Non-limiting exemplary commercially available probiotics include FloraFIT Probiotics (DuPont Danisco) http://www.danisco.com/product-range/probiotics/florafitr-probiotics/ (see paragraph 0031; meeting the limitations of claim 4 and partially claim 1). 
	FloraFIT probiotics include, but are not limited to Lactobacillus acidophilus La-14®. The state of the prior art recognizes LGM S29159 as GLA-14.  Danisco teaches that LA-14 is called GLA-14 (see Lactobacillus acidophilus La-14™; document attached).

    PNG
    media_image1.png
    265
    779
    media_image1.png
    Greyscale

Applicant’s specification teaches on page 16:

    PNG
    media_image2.png
    247
    747
    media_image2.png
    Greyscale

This further supports that the lactobacillus of Keegan is identical to the deposited strain as claimed.

	Proceed to the next page


    PNG
    media_image3.png
    860
    869
    media_image3.png
    Greyscale




	Proceed to the next page

Bifidobacterium breve, Bifidobacterium lactis, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus (see paragraph 0054; meeting the limitation of claim 1, 4 and 7).  As it pertains to claim 6, probiotics by definition are alive therefore, absent a teaching to the contrary, the probiotic of Keegan is inherently alive.  Keegan teaches the use of Saccharomyces cerevisiae, however Keegan does not specifically teach that the Saccharomyces cerevisiae is CNCM I-3856, Saccharomyces cerevisiae yeast as a food additive, probiotic, nutraceuticals and pharmaceutical active agent to be used in humans. The composition according to the invention has the following advantages: capability, in particular in its dry forms, of resisting and surviving upon passing through the gastric barrier, which allows optimization of its effects on the gastro-intestinal tract; anti-inflammatory action; absence of any pro-inflammatory effect or a very small effect; capability of reducing intestinal pains, and finally capability of preventing and reducing adhesion and colonization by pathogenic bacteria and/or those with invasiveness of the gastro-intestinal tract, in particular of the small intestine and the of the colon (see column 2, lines 36-49 and 53-57).  An additional object of the invention is a kit comprising at least one yeast and/or at least one yeast derivative as defined earlier in a form suitable for oral administration. The strain, deposited by the Applicant, under the Treaty of Budapest at the Collection Nationale de Cultures de Microorganismes (Institut Pasteur Paris) under No. CNCM I-3856, will be called "ScProl" with the purpose of conciseness (see column 3, lines 3-5; partially meeting limitation of claim 1).  Moreover, Simon teaches that  by food supplement, it is meant a foodstuff having the purpose of completing normal food diet. A food supplement is a concentrated source of nutrients or other substances having a nutritional or physiological effect, when they are taken alone or as a combination in small amounts and is  intended for a well-defined population group, such as infants, toddlers, sportsmen (meeting the limitation of claim 14). The strains of the invention were identified by the Applicant for their many advantages and notably for their 
According to the present invention, this ScPro1 and/or SCB1 yeast may be administered in a live or viable form, preferably orally (see column 4, lines 15-22; meeting the limitation of claim 6). The composition according to the invention may comprise a ScPro1 yeast and an SCB1 yeast in an amount ranging from about between 10.sup.7 and 610.sup.10CFU, and preferably between 10.sup.8 and 210.sup.10CFU, or, between 1 mg and 10 g, and preferably between 1 mg and 1 g. This amount may be a daily amount taken once or in several times during the day (see column 6, lines 4, 5 and 9-13).
It would have been obvious before the effective filing date of the presently claimed invention to employ yeast from Saccharomyces cerevisiae to induce beneficial effects on the human digestive tract as suggested by Keegan et al. with a reasonable expectation of success. This modification may be viewed as the substitution of particular yeast which were known and suggested in the art for their ability to beneficially repopulate the GI tract as generally suggested by the combined teachings of Keegan et al. The skilled artisan would have been motivated to make this modification because Simon suggests this particular species/strain of yeast because of its capability of resisting and surviving upon passing through the gastric barrier, which allows optimization of its effects on the gastro-intestinal tract; its anti-inflammatory action; its capability of reducing intestinal pains, and finally its capability of preventing and reducing adhesion and colonization by pathogenic bacteria and/or those with invasiveness of the gastro-intestinal tract, in particular of the small intestine and the of the 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
As it pertains to claims 15-16, Applicants is advised that in situations where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
As it pertains to claims 17-19, the range as taught in the prior art is an obvious variant because it maintains its ability to be effective and beneficial in the same way as envisioned by Applicant. Regarding the specific concentrations listed in the instant claims, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” 
 Limitations such as weight ratios are being viewed as limitations of optimizing experimental parameters. Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
8.	No claim is allowed. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertuccini et al., 2016, International Journal of Immunopathology and Pharmacology; 30(2):163-167; 
Vandekerckove- US 2015/0182568 A1;


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645